Case 2:18-cv-10775-ES-MAH Document 52 Filed 05/13/19 Page 1 of 4 PagelD: 706

CLOSED

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CELGENE CORPORATION,

Plaintiff, Civil Action No. 18-10775 (ES)(MAH)

Civil Action No, 19-9737 (ES)(MAH)
¥.

(Filed Electronically)
SYNTHON PHARMACEUTICALS INC.,

SYNTHON B.V., SYNTHON S.R.O., and
ALVOGEN PINE BROOK LLC,

Defendants.

 

 

CONSENT JUDGMENT

Plaintiff Celgene Corporation (“Celgene”) and Defendants Synthon
Pharmaceuticals Inc.. Synthon B.V.. Synthon S.R.O.. and Alvogen Pine Brook LLC
(collectively, “Synthon”). the parties in the above-captioned action, hereby stipulate and consent
to entry of judgment and an injunction in this action as follows:

IT iS this ae of May 2019:

ORDERED, ADJUDGED. AND DECREED as follows:

ti This Court has jurisdiction over the subject matter of the above action and
has personal jurisdiction over the parties for purposes of this action only, including as set forth
below in Paragraph 6 of this Consent Judgement.

2. As used in this Consent Judgment, the term “Synthon ANDA Product”
shall mean a drug product manufactured. imported, sold. offered for sale. marketed. or
distributed pursuant to Abbreviated New Drug Application No. 210232 in or for the United

States of America, including its territories. possessions. and the Commonwealth of Puerto Rico.
Case 2:18-cv-10775-ES-MAH Document 52 Filed 05/13/19 Page 2 of 4 PagelD: 707

3. As used in this Consent Judgment, the term “Patents-in-Suit” shall mean
U.S. Patent Nos. 8.198,262; 8,673,939; 8.735.428: 8.828.427: 9.993.467; 10.093.647;
10,093,648: and 10,093,649,

4. Until expiration of the Patents-in-Suit. Synthon, including any of its
successors and assigns, is enjoined from infringing the Patents-in-Suit, on its own part or through
any third party on its behalf, by making. having made. using. selling. offering to sell, importing,
or distributing of the Synthon ANDA Product in or for the United States of America, including
its territories. possessions. and the Commonwealth of Puerto Rico, unless and to the extent
otherwise specifically authorized by Celgene, and is further enjoined from assisting or
cooperating with any third parties in connection with any infringement of the Patents-in-Suit by
any such third parties in connection with making. having made, using. selling. offering to sell.
importing, or distributing of any pomalidomide-containing drug product that references NDA
204026 in or for the United States of America, including its territories. possessions. and the
Commonwealth of Puerto Rico, unless and to the extent otherwise specifically authorized by
Celgene.

5. Compliance with this Consent Judgment may be enforced by Celgene and
its respective successors in interest or assigns.

6. This Court retains jurisdiction to enforce the terms of this Consent
Judgment and to enforce and resolve any disputes related thereto.

7. All claims, counterclaims. affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.
Case 2:18-cv-10775-ES-MAH Document 52 Filed 05/13/19 Page 3 of 4 PagelD: 708

8. Nothing herein prohibits or is intended to prohibit Synthon from
maintaining any “Paragraph [V Certification” pursuant to 21 U.S.C. § 355(j)(2)(A)(vii CIV) or
pursuant to 21 C.F.R. §$ 314.94(a)(12) with respect to the Patents-in-Suit.

9, Nothing herein restricts or is intended to restrict the U.S. Food and Drug
Administration from approving Abbreviated New Drug Application No. 210232yor the Synthon

ANDA Product.

 

“ft

T Esthe las, U.S.D.J.
Case 2:18-cv-10775-ES-MAH Document 52 Filed 05/13/19 Page 4 of 4 PagelD: 709

We hereby consent to the form and entry of this Judgment:

Dated: May 9, 2019

By:

s/ Charles M. Lizza

Charles M. Lizza

William C. Baton

Saul Ewing Arnstein & Lehr, LLP
One Riverfront Plaza, Suite 1520
Newark, New Jersey 07102-5426
(973) 286-6700

Attorneys for Plaintiff
Celgene Corporation

By:

s/ Tedd W. Van Buskirk

Paul H. Kochanski

Tedd W. Van Buskirk

Aaron S. Eckenthal

LERNER. DAVID, LITTENBERG,
KRUMHOLZ & MENTLIK, tp
600 South Avenue West

Westfield, NJ 07090-1497

(908) 654-5000

Attorneys for Defendants

Svathon Pharmaceuticals Inc., Syathon
B.V., Synthon §.R.O., and Alvogen Pine
Brook LLC
